379 U.S. 1 (1964)
LOUDEN
v.
UTAH.
No. 6, Misc.
Supreme Court of United States.
Decided October 12, 1964.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF UTAH.
George H. Searle for petitioner.
A. Pratt Kesler, Attorney General of Utah, and Ronald N. Boyce, Chief Assistant Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded to the Supreme Court of Utah for further proceedings in light of Stoner v. California, 376 U.S. 483.
MR. JUSTICE HARLAN and MR. JUSTICE WHITE are of the opinion that certiorari should be denied.